Exhibit 10.7

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (this “Agreement”),
dated as of November 17, 2008 (the “Effective Date”), is made by and between
Constar International Inc., a Delaware corporation, having its principal offices
at One Crown Way, Philadelphia, Pennsylvania 19154 (the “Company”), and
Mr. Michael Hoffman (the “Executive”).

RECITALS

WHEREAS, the Executive is currently employed by the Company as its Chief
Executive Officer, pursuant to the terms of an Employment Agreement dated
November 20, 2002 as amended and restated on May 23, 2003 (the “Original
Agreement”);

WHEREAS, the Company desires to assure itself of the continued employment of the
Executive and to encourage his continued attention and dedication to the best
interests of the Company, by replacing the Original Agreement with this amended
and restated Agreement; and

WHEREAS, the Executive desires to remain and continue in the employment of the
Company in accordance with the terms of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and intending to be legally bound hereby, the Company and the
Executive hereby agree as follows:

1. Definitions.

1.1. “Affiliate” means any person or entity controlling, controlled by or under
common control with the Company.

1.2. “Board” means the Board of Directors of the Company.

1.3. “Cause” means (a) the Executive, in carrying out his duties under this
Agreement, engages in gross misconduct or gross negligence resulting in a
material adverse effect on the Company, (b) the Executive embezzles any amount
of the Company’s assets, (c) the Executive is convicted (including a plea of
guilty or nolo contendere) of a felony involving moral turpitude, (d) the
Executive’s breach of any covenant contained in Section 9 below, or (e) the
Executive’s willful and material failure to follow the lawful instructions of
the Company’s Board (consistent with Section 4 below). For purposes of this
Section 1.3, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him in bad faith and
without reasonable belief that his action or omission was in the best interest
of the Company. Any act or omission to act by the Executive in reliance upon an
opinion of counsel to the Company shall not be deemed to be willful.



--------------------------------------------------------------------------------

1.4. “Change in Control” shall mean:

1.4.1. the acquisition after the Effective Date by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of
the combined voting power of the voting securities of the Company entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (a) any acquisition, directly or indirectly by or from the Company or
any subsidiary of the Company, or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
(b) any acquisition by any underwriter in connection with any firm commitment
underwriting of securities to be issued by the Company, or (c) any acquisition
by any corporation if, immediately following such acquisition, 70% or more of
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors), are beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who, immediately prior to such acquisition, were the beneficial
owners of the then outstanding common stock of the Company (“Common Stock”) and
the Voting Securities in substantially the same proportions, respectively, as
their ownership, immediately prior to such acquisition, of the Common Stock and
Voting Securities; or

1.4.2. The occurrence after the Effective Date of a reorganization, merger or
consolidation, other than a reorganization, merger or consolidation with respect
to which all or substantially all of the individuals and entities who were the
beneficial owners, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and Voting Securities beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation 70% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
Voting Securities; or

1.4.3. The occurrence after the Effective Date of (a) a complete liquidation or
substantial dissolution of the Company, or (b) the sale or other disposition of
all or substantially all of the assets of the Company, in each case other than
to a subsidiary, wholly-owned, directly or indirectly, by the Company or to a
holding company of which the Company is a direct or indirect wholly owned
subsidiary prior to such transaction; or

1.4.4. During any period of twenty-four (24) consecutive months commencing upon
the Effective Date, the individuals at the beginning of any such period who
constitute the Board and any new director (other than a director designated by a
person or entity who has entered into an agreement with the Company or other
person or entity to effect a transaction described in Sections 1.4.1, 1.4.2 or
1.4.3 above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds ( 2/3) of
the directors then still in office who either were directors at the beginning of
any such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.

 

-2-



--------------------------------------------------------------------------------

Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Executive
participates.

1.5. “Disability” means the Executive’s inability to render, for a period of six
consecutive months, services hereunder by reason of physical or mental
disability, as determined by the written medical opinion of an independent
medical physician mutually acceptable to the Executive and the Company. If the
Executive and the Company cannot agree as to such an independent medical
physician, each shall appoint one medical physician and those two physicians
shall appoint a third physician who shall make such determination. In no event
shall the Executive be considered disabled for the purposes of this Agreement
unless the Executive is deemed disabled pursuant to the Company’s long-term
disability plan, if one is maintained by the Company.

1.6. “Good Reason” means and shall be deemed to exist if, without the prior
express written consent of the Executive, (a) the Executive suffers a material
adverse change in his reporting obligations, (b) the Executive suffers a
material adverse change in the duties, responsibilities or effective authority
associated with his titles and positions, as set forth and described in
Section 4 of this Agreement (other than as a result of the Executive’s
resignation from the Board or a determination by the Board, that a nomination
for election to the Board would be prohibited by any governance, rule,
regulation or mandate promulgated by any governmental authority or agency, or
any stock exchange or other self-regulatory organization, including, without
limitation, the Securities and Exchange Commission, NASDAQ and any other stock
exchange, market or automated quotation system upon which the Company’s
securities are listed or traded); (c) a reduction by the Company of the
Executive’s “Base Salary” (as increased from time to time in accordance with
Section 5.1 below) or in the other compensation and benefits (except for
benefits payable under the Company’s equity, incentive or bonus plans) below a
level which is substantially equivalent in the aggregate, to those payable to
the Executive hereunder, or a material adverse change in the terms or conditions
on which any such compensation or benefits are payable as in effect on the date
hereof or as the same may be increased from time to time during the term of this
Agreement; (d) the Company discontinues the AIMSPP without immediately replacing
such plan with a plan that is the substantial economic equivalent of such plan,
(e) the Company fails to pay the accrued Executive’s compensation or to provide
for the Executive’s accrued benefits when due; (f) the Executive’s office
location is moved to a location more than 30 miles from Philadelphia,
Pennsylvania; or (g) the failure or refusal of the “Company’s Successor” (as
defined in Section 8.2 below) to expressly assume this Agreement in writing, and
all of the duties and obligations of the Company hereunder in accordance with
Section 8.2.

1.7. “Restricted Period” means the Term of Employment, plus (a) in the event the
Executive’s employment is terminated pursuant to Section 6.3, the twenty-four
(24) month period immediately following such termination; (b) in the event the
Executive’s employment is terminated pursuant to Section 6.4, the thirty-six
(36) month period immediately following such termination; or (c) in the event
the Executive’s employment is terminated for any other reason, the twelve
(12) month period immediately following the Executive’s termination of
employment.

 

-3-



--------------------------------------------------------------------------------

2. Employment. Subject to the terms and provisions set forth in this Agreement
and specifically as provided in Section 4.1, the Company hereby agrees that the
Executive shall during the “Term of Employment” (as defined in Section 3 below)
be nominated for election at the Company’s regularly scheduled annual meeting of
stockholders as a member of and to the Board and further agrees that during the
Term of Employment that the Executive shall be employed as the chief executive
officer of the Company, and the Executive hereby accepts such employment and, if
so elected by the stockholders, such directorship.

3. Term of Employment. This Agreement will become effective on the Effective
Date. From and after the Effective Date, this Agreement will govern the
Executive’s continued employment by the Company until that employment ceases
pursuant to Section 6 (such period of the Executive’s employment is herein
referred to as the “Term of Employment”). Notwithstanding any other provision of
this Agreement to the contrary, to the extent that this Agreement has not
terminated in accordance with Section 6 prior to the third anniversary of the
first Change in Control (as defined above) that occurs following the Effective
Date, this Agreement shall terminate (other than as provided in Section 10.13)
on the third anniversary of such Change in Control (with such termination
constituting a “Change in Control Non-renewal”) and, thereafter, the Executive
shall become an “at will” employee of the Company. Upon the termination of
Executive’s employment occurring on or after a Change in Control Non-renewal (at
which time the Executive will be an “at will” employee of the Company),
Executive will not be entitled to any severance payments hereunder, including
but not limited to any severance payments to which he may otherwise have been
entitled had his employment been terminated during the thirty-six month period
immediately following a Change in Control.

4. Positions, Responsibilities and Duties.

4.1. Positions. During the Term of Employment, the Executive shall be employed
and serve as the chief executive officer of the Company and he shall be
nominated for election as a member of and to the Board of the Company at the
Company’s regularly scheduled annual meeting of stockholders, provided that such
nomination shall not be prohibited by any governance, rule, regulation or
mandate promulgated by any governmental authority or agency, or any stock
exchange or other self-regulatory organization, including, without limitation,
the Securities and Exchange Commission, NASDAQ and any other stock exchange,
market or automated quotation system upon which the Company’s securities are
listed or traded. In such positions, the Executive shall have the duties,
responsibilities and authority normally associated with the office and position
of director and chief executive officer of a publicly-traded corporation. The
Executive shall report to the Board. All other employees of the Company shall
report to the Executive and/or his designees. Notwithstanding the above, the
Executive shall not be required to perform any duties and responsibilities which
would be likely to result in a non-compliance with or violation of any
applicable law or regulation.

4.2. Duties. During the Term of Employment, the Executive shall have complete
responsibility for and authority over all day-to-day operations of the Company
and its Affiliates. Additionally, during the Term of Employment, the Executive
shall devote

 

-4-



--------------------------------------------------------------------------------

substantially all of his business time, during normal business hours, to the
business and affairs of the Company and the Executive shall use his reasonable
best efforts to perform faithfully and efficiently the duties and
responsibilities contemplated by this Agreement; provided, however, that the
Executive shall be allowed, to the extent such activities do not substantially
interfere with the performance by the Executive of his duties and
responsibilities hereunder, to (a) manage the Executive’s personal, financial
and legal affairs, and (b) serve on corporate, civic or charitable boards or
committees.

5. Compensation and Other Benefits.

5.1. Base Salary. During the Term of Employment, the Executive shall receive a
base salary per annum payable in accordance with the Company’s normal payroll
practices of no less than US $474,238, which the Board shall review annually and
may, in its sole discretion, increase (but not decrease) (“Base Salary”).

5.2. Annual Bonus. During the Term of Employment, the Executive shall
participate in the Company’s Annual Incentive & Management Stock Purchase Plan
(the “AIMSPP”) as maintained by the Company from time to time for the benefit of
senior executives. In respect of each calendar year during the Term of
Employment, beginning in calendar year 2003, the Executive shall be eligible for
an annual bonus (the “Bonus”) if the Executive and/or the Company achieves
performance goals established by the Board in good faith and consistent with the
AIMSPP.

5.3. Retirement and Savings Plans. During the Term of Employment, the Executive
shall be eligible to participate in all pension, retirement, savings, 401(k) and
other employee pension benefit plans, policies and programs (the “Retirement
Plans”) maintained by the Company from time to time for the benefit of senior
executives and/or other employees. However, nothing in this Section 5.3 shall be
construed to require the Company to establish or maintain any such Retirement
Plans.

5.4. Supplemental Executive Retirement Plan. During the Term of Employment, the
Executive shall participate in the Company’s Supplemental Executive Retirement
Plan (the “SERP”) as maintained by the Company from time to time for the benefit
of senior executives.

5.5. Welfare Benefit Plans. During the Term of Employment, the Executive, the
Executive’s spouse, if any, and his eligible dependents, if any, shall be
eligible to participate in and be covered on the same basis as other senior
executive officers of the Company under all the welfare benefit plans, policies
and/or programs maintained by the Company from time to time including, without
limitation, all medical, hospitalization, dental, disability, life, accidental
death and dismemberment and travel accident insurance plans, policies and/or
programs (the “Welfare Plans”). However, nothing in this Section 5.5 shall be
construed to require the Company to establish or maintain any such Welfare
Plans. The Welfare Plans and the Retirement Plans are sometimes referred to
collectively herein as the “Benefit Plans.”

5.6. Expense Reimbursement. During and in respect of the Term of Employment, the
Executive shall be entitled to receive prompt reimbursement for expenses

 

-5-



--------------------------------------------------------------------------------

incurred by the Executive in performing his duties and responsibilities
hereunder in accordance with the Company’s policy for senior executives of the
Company. Notwithstanding anything herein to the contrary or otherwise, except to
the extent any expense, reimbursement or in-kind benefit provided pursuant to
Section 5.5 and this Section 5.6 does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended from time to time, and its implementing regulations and
guidance (“Section 409A”) (a) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (b) the reimbursements for
expenses for which the Executive is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (c) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.

5.7. Vacation and Fringe Benefits. During the Term of Employment, the Executive
shall be entitled to at least four weeks paid vacation each calendar year, plus
paid time off due to illness or personal reasons in accordance, in all such
cases, with Company policy.

5.8. Equity Compensation. During the Term of Employment, the Executive shall be
eligible to participate in and receive awards under the Company’s 2007
Stock-Based Incentive Compensation Plan, and any other equity-based incentive
plans as maintained by the Company from time to time for the benefit of senior
executives.

6. Termination. Upon the occurrence of any termination of the Executive’s
employment as chief executive officer, the Executive shall and shall be deemed
to immediately resign from any membership on the Board and from any committees
thereof (and the Executive shall promptly tender to the Board a written
resignation letter effecting the foregoing). For purposes of determining under
Section 409A whether there has been a “separation from service” with the meaning
of Treasury Regulation Section 1.409A-1(h) (or any successor regulation), the
Executive shall be deemed to have incurred a separation from service if his
employment has been terminated in accordance with Sections 6.1 through
Section 6.6 hereof and he is performing less than 20% of the average level of
bona fide services he was performing for the Company in the immediately
preceding 36-month period (“Separation From Service”).

6.1. Termination Due to Death. In the event of the Executive’s death, the
Executive’s estate or his legal representative, as the case may be, shall be
entitled to: (a) any Base Salary earned but unpaid as of the date of death and
Base Salary continuation through the end of the month in which the Executive’s
death occurs; (b) a pro-rata payment for the year of the Executive’s death equal
to the “target” Bonus plus the matching incentive under the AIMSPP (the “Total
Award”) for such year multiplied by a fraction, the numerator which is the
number of days transpired in the calendar year up to and including the date of
the death of the Executive, and the denominator of which is 365; (c) immediate
payment of any unpaid expense reimbursements and unused accrued vacation days
through the date of the Executive’s death; and (d) any other payments and/or
benefits which the Executive, the Executive’s estate or the Executive’s legal
representative is entitled to receive under any of the Benefit Plans, the
AIMSPP, the SERP or otherwise in accordance with the terms of such plan or
arrangement.

 

-6-



--------------------------------------------------------------------------------

6.2. Termination Due to the Executive’s Disability. Upon 30 days prior written
notice to the Executive, the Company may terminate the Executive’s employment
hereunder due to Disability. In such event, the Executive or his legal
representative, as the case may be, shall be entitled to: (a) any Base Salary
earned but unpaid as of the date of the Executive’s termination due to
Disability and Base Salary continuation through the end of the month in which
such termination occurs; (b) a pro-rata payment for the year of termination
equal to the Total Award under the AIMSPP for such year multiplied by a
fraction, the numerator of which is the number of days transpired in the
calendar year up to and including the date on which the Executive is terminated
by the Company due to Disability, and the denominator of which is 365, payable
within 30 days following the date the Separation From Service occurs;
(c) immediate payment of any unpaid expense reimbursements and unused accrued
vacation days through the date of the Separation From Service; and (d) any other
payments and/or benefits which the Executive or the Executive’s legal
representative is entitled to receive under any of the Benefit Plans, the
AIMSPP, the SERP or otherwise in accordance with the terms of such plan or
arrangement.

6.3. Termination Without Cause or by the Executive for Good Reason Prior to
Change in Control. Prior to a Change in Control and upon 10 days prior written
notice to the Executive, the Company may terminate the Executive’s employment
hereunder without Cause. Prior to a Change in Control and upon 30 days prior
written notice to the Company, the Executive may terminate his employment
hereunder with the Company for Good Reason. In either such event (unless the
Executive has incurred a termination under Section 6.1 or 6.2 above), the
Executive shall be entitled to, upon execution and effectiveness of a release in
substantially the form attached as Exhibit A and upon resignation by the
Executive from the Board: (a) Base Salary earned but unpaid as of the date of
the Executive’s termination; (b) a lump sum payment equal to two times Base
Salary plus two times the Total Award under the AIMSPP for the year in which any
such termination occurs; (c) continuation of medical benefits in effect as of
the date of termination for a period of two years following the date of
termination at the Company’s sole expense and, following the expiration of this
coverage period, COBRA continuation coverage under the Company’s medical plan
for 18 months in accordance with applicable law at the Executive’s sole expense
provided that the Executive is not enrolled in another group health plan;
provided that to the extent that the foregoing medical benefits are deemed to be
a “deferral of compensation” within the meaning of Section 409A, the provision
of such benefits will be subject to the second sentence of Section 5.6;
(d) immediate payment of any unpaid expense reimbursements and unused accrued
vacation days through the date of termination; and (e) any other payments and/or
benefits which the Executive is entitled to receive under any of the Benefit
Plans, the AIMSPP, the SERP or otherwise in accordance with the terms of such
plan or agreement. In the event the Executive intends to terminate his
employment with the Company for Good Reason pursuant to this Section 6.3 or
Section 6.4, such prior written notice shall be given to the Company no later
than 90 days after the date on which the Executive first becomes aware of the
existence of the condition giving rise to Good Reason, and shall specify the
particular act or acts, or failure to act, which is or are the basis for the
Executive’s decision to so terminate his employment for Good Reason. The Company
shall be given 30 days after such notice to correct such act or failure to act.
Upon failure of the Company, within such 30 day period, to correct such act or
failure to act, the Executive may proceed to terminate his employment with the
Company and such termination will constitute a termination by the Executive for
Good Reason, provided the Executive terminates employment

 

-7-



--------------------------------------------------------------------------------

with the Company no later than 30 days following the expiration of the Company’s
cure period. The payments and benefits described in Sections 6.3(b)-(c) will be
paid, or will begin to be paid or provided, as applicable, after the applicable
release review period and revocation period have expired, and as if the
Executive signed the release on the last day of the release review period.

In the event that a Change in Control occurs within six months following the
Executive’s termination of employment under this Section 6.3, the Executive
shall be entitled to receive the additional payments and benefits to which he
would be entitled had his employment terminated following a Change in Control
under Section 6.4 below.

6.4. Termination Without Cause or by the Executive for Good Reason After a
Change in Control. During the thirty-six (36) month period immediately following
a Change in Control and upon 10 days prior written notice to the Executive, the
Company may terminate the Executive’s employment hereunder without Cause. During
the thirty-six (36) month period immediately following a Change in Control and
upon 30 days prior written notice to the Company, the Executive may terminate
his employment hereunder with the Company for Good Reason. In either such event
(unless the Executive has incurred a termination under Section 6.1 or 6.2
above), the Executive shall be entitled to, upon execution and effectiveness of
a release in substantially the form attached as Exhibit A and upon resignation
by the Executive from the Board: (a) Base Salary earned but unpaid as of the
date of the Executive’s termination; (b) a lump sum payment equal to three times
Base Salary plus three times the Total Award under the AIMSPP for the year in
which any such termination occurs; (c) continuation of medical benefits in
effect as of the date of termination for a period of three years following the
date of termination at the Company’s sole expense and following the expiration
of this coverage period, COBRA continuation coverage under the Company’s medical
plan for 18 months in accordance with applicable law at the Executive’s sole
expense provided that the Executive is not enrolled in another group health
plan; provided that to the extent that the foregoing medical benefits are deemed
to be a “deferral of compensation” within the meaning of Section 409A, the
provision of such benefits will be subject to the second sentence of
Section 5.6; (d) immediate payment of any unpaid expense reimbursements and
unused accrued vacation days through the date of termination; and (e) any other
payments and/or benefits to which the Executive is entitled to receive under any
of the Benefit Plans, the AIMSPP, the SERP or otherwise in accordance with the
terms of such plan or arrangement. The payments and benefits described in
Sections 6.4(b)-(c) will be paid, or will begin to be paid or provided, as
applicable, after the applicable release review period and revocation period
have expired, and as if the Executive signed the release on the last day of the
release review period.

6.5. Termination For Cause. Subject to the provisions of this Section 6.5, the
Company may terminate the Executive’s employment for Cause. In such event, the
Executive shall be entitled to: (a) any Base Salary earned but unpaid through
the date of termination; (b) immediate payment of any unpaid expense
reimbursements and unused accrued vacation days through the date of termination;
and (c) any other payments and/or benefits to which the Executive is entitled to
receive under any of the Benefit Plans, the AIMSPP, the SERP or otherwise in
accordance with the terms of such plan or arrangement. In any case described in
this Section 6.5, the Executive shall be given written notice authorized by a
vote of at least a majority of the members of the Board that the Company intends
to terminate the Executive’s employment for Cause. Such written notice shall
specify the particular act or acts, or failure to

 

-8-



--------------------------------------------------------------------------------

act, which is or are the basis for the decision to so terminate the Executive’s
employment for Cause. Executive shall be given 30 days after such notice to cure
such act or failure to act to the satisfaction of the Board. Upon failure of the
Executive, within such 30 day period, to correct such act or failure to act, the
Executive shall be deemed terminated for Cause.

6.6. Termination Without Good Reason. Upon 30 days prior written notice to the
Company, the Executive shall have the right to terminate his employment
hereunder without Good Reason or any reason at all. In such event, the Executive
shall be entitled to: (a) any Base Salary earned but unpaid through the date of
termination; (b) immediate payment of any unpaid expense reimbursements and
unused accrued vacation days through the date of termination; and (c) any other
payments and/or benefits to which the Executive is entitled to receive under any
of the Benefit Plans, the AIMSPP, the SERP or otherwise in accordance with the
terms of such plan or arrangement.

6.7. Certain Other Payments. If the Executive is liable for the payment of any
excise tax (the “Basic Excise Tax”) pursuant to Section 4999 of the Code, or any
successor or like provision, with respect to any payment or property transfers
received or to be received under this Agreement or otherwise, the Company shall
pay the Executive an amount (the “Special Reimbursement”) which, after payment
by the Executive (or on the Executive’s behalf) of any federal, state and local
taxes, including, without limitation, any further excise tax under said
Section 4999, with respect to or resulting from the Special Reimbursement,
equals the net amount of the Basic Excise Tax. The Special Reimbursement shall
be paid as soon as possible after it is determined by the Company or the
Executive and reviewed for accuracy by the Company’s certified public
accountants, but in all events no later than the last day of the calendar year
after the calendar year in which the applicable Basic Excise Tax is paid.

6.8. Section 409A. Notwithstanding anything to the contrary in this Agreement or
elsewhere, if the Executive is a “specified employee” as determined pursuant to
Section 409A as of the date of the Executive’s Separation From Service and if
any payment or benefit provided for in this Agreement or otherwise both
(x) constitutes a “deferral of compensation” within the meaning of Section 409A
and (y) cannot be paid or provided in the manner otherwise provided without
subjecting the Executive to additional tax, interest or penalties under
Section 409A, then any such payment or benefit that is payable during the first
six months following the Executive’s Separation From Service shall be paid or
provided to the Executive in a cash lump-sum, without interest, on the first
business day of the seventh calendar month following the month in which the
Executive’s Separation From Service occurs. In addition, any payment or benefit
due upon a termination of the Executive’s employment that represents a “deferral
of compensation” within the meaning of Section 409A shall only be paid or
provided to the Executive upon a Separation From Service (as defined above).
Notwithstanding anything to the contrary in Section 6 or elsewhere, any payment
or benefit under this Section 6, or otherwise, that is exempt from Section 409A
pursuant to Final Treasury Regulation 1.409A-1(b)(9)(v)(A) or (C) shall be paid
or provided to the Executive only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the second
taxable year of the Executive following the taxable year of the Executive in
which the Separation From Service occurs; and provided further that such
expenses are reimbursed no later than the last day of the third taxable year
following the taxable year of the Executive in which the Separation From Service
occurs. Additionally, for the purposes of this Agreement, amounts

 

-9-



--------------------------------------------------------------------------------

payable under Section 6 shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation Section 1.409A-1 through A-6.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan, policy or program provided or maintained by the Company
and/or any Affiliate and for which the Executive may qualify, nor shall anything
herein limit or otherwise prejudice such rights as the Executive may have under
any other existing or future agreements with the Company and/or any Affiliate,
including, without limitation, any stock option agreements or plans; provided,
however, that any severance compensation and benefits described in Sections 6.1
through 6.4 supersedes any other severance payment for which the Executive may
be eligible under the Company’s standard severance plan. Therefore, the
Executive acknowledges and agrees that he is not eligible to receive any
severance payment under the Company’s standard severance plan. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plans or programs of the Company and/or any Affiliate at or subsequent to
the date of termination shall be payable in accordance with such plans or
programs. Notwithstanding the above, the Company shall be under no obligation to
establish or maintain any such plan, policy or program.

8. Successors.

8.1. The Executive. This Agreement is personal to the Executive and, without the
prior express written consent of the Company, shall not be assignable by the
Executive, except that the Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or pursuant to a domestic
relations order. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s heirs, beneficiaries and/or legal representatives.

8.2. The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns.

The Company shall require any successor to all or substantially all of its
business and/or assets, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise (the “Company’s Successor”),
by an agreement in form and substance satisfactory to the Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place.

9. Restrictive Covenants.

9.1. Non-Solicitation. During the Restricted Period, the Executive shall not
(except on the Company’s behalf), directly or indirectly, on his own behalf or
on behalf of any other person, firm, partnership, corporation or other entity,
(a) solicit or service the business of any of the Company’s or its Affiliates’
clients, any of the Company’s or its Affiliates’ former

 

-10-



--------------------------------------------------------------------------------

clients which were clients within twelve months prior to the termination of his
employment as chief executive officer or any of the prospective clients which
were being actively solicited by the Company or its Affiliates at the time of
the termination of his employment, as chief executive officer or (b) attempt to
cause or induce any employee of the Company or its Affiliates to leave the
Company or the Affiliate.

9.2. Non-Competition. During the Restricted Period, the Executive shall not,
directly or indirectly, within or with respect to the United States of America
engage, without the consent of the Company, in any business or activity, whether
as an employee, consultant, partner, principal, agent, representative,
stockholder or in any other capacity, or render any services or provide any
advice to any business, activity, person or entity which competes with any PET
packaging business; provided, however, that the Executive’s ownership of not
more than 5% of the stock of any publicly-traded corporation shall not be a
violation of this Section 9.2. By agreeing to this contractual modification
prospectively at this time, the parties intend to make this provision
enforceable under the law(s) of all applicable states so that the entire
agreement not to compete and/or this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal. Such
modifications shall not affect the payments made to the Executive under this
Agreement. The Executive acknowledges that his skills are such that he can be
gainfully employed in noncompetitive employment and that the agreement not to
compete will in no way prevent him from earning a living. The Executive
understands and agrees that the rights and obligations set forth in this
Section 9.2 shall extend beyond the Term of Employment.

9.3. Confidentiality. The Executive shall not, during the Term of Employment and
at any time thereafter, without the prior express written consent of the
Company, directly or indirectly, divulge, disclose or make available or
accessible any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (a) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (b) necessary to prosecute the
Executive’s rights against the Company or its Affiliates or to defend himself
against any allegations). In addition, the Executive shall not create any
derivative work or other product based on or resulting from any Confidential
Information (except in the good faith performance of his duties under this
Agreement). The Executive shall also proffer to the Board’s designee, no later
than the effective date of any termination of his employment as chief executive
officer with the Company for any reason, and without retaining any copies, notes
or excerpts thereof, all memoranda, computer disks or other media, computer
programs, diaries, notes, records, data, customer or client lists, marketing
plans and strategies, and any other documents consisting of or containing
Confidential Information that are in the Executive’s actual or constructive
possession or which are subject to his control at such time. For purposes of
this Agreement, “Confidential Information” shall mean all information respecting
the business and activities of the Company, or any Affiliate of the Company,
including, without limitation, the terms and provisions of this Agreement, the
clients, customers, suppliers, employees, consultants, computer or other files,
projects, products, computer disks or other media, computer hardware or computer
software programs, marketing plans, financial information, methodologies,
know-how, processes, practices, approaches, projections, forecasts, formats,
systems, data gathering methods and/or strategies of the Company or any
Affiliate.

 

-11-



--------------------------------------------------------------------------------

Notwithstanding the immediately preceding sentence, Confidential Information
shall not include any information that is, or becomes, generally available to
the public (unless such availability occurs as a result of the Executive’s
breach of any portion of this Section 9.3).

9.4. Ownership of Inventions. Each Invention (as defined below) made, conceived
or first actually reduced to practice by the Executive, whether alone or jointly
with others, during the term of Executive’s employment with the Company and each
Invention made, conceived or first actually reduced to practice by the
Executive, whether alone or jointly with others, within one year after the
termination of Executive’s employment with the Company which relates in any way
to work performed for the Company during the term of Executive’s employment,
shall be promptly disclosed in writing to the Board. Such report shall be
sufficiently complete in technical detail and appropriately illustrated by
sketch or diagram to convey to one skilled in the art of which the invention
pertains, a clear understanding of the nature, purpose, operations, and, to the
extent known, the physical, chemical, biological or other characteristics of the
Invention. As used in this Agreement, “Invention” means any invention, discovery
or innovation with regard to any facet of the Company’s business whether or not
patentable, made, conceived, or first actually reduced to practice by Executive,
alone or jointly with others, in the course of, in connection with, or as a
result of service as an employee of the Company, including any art, method,
process, machine, manufacture, design or composition of matter, or any
improvement thereof. Each Invention, as herein defined, shall be the sole and
exclusive property of the Company. The Executive agrees to execute an assignment
to the Company or its nominee of the Executive’s entire right, title and
interest in and to any Invention, without compensation beyond that provided in
this Agreement. The Executive further agrees, upon the request of the Company
and at its expense, that the Executive will execute any other instrument and
document necessary or desirable in applying for and obtaining patents in the
United States and in any foreign country with respect to any Invention. The
Executive further agrees, whether or not the Executive is then an employee of
the Company, to cooperate to the extent and in the manner reasonably requested
by the Company in the prosecution or defense of any claim involving a patent
covering any Invention or any litigation or other claim or proceeding involving
any Invention covered by this Agreement, but all expenses thereof shall be paid
by the Company.

9.5. Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this
Section 9 of this Agreement. The Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 9, and to specific performance of each of the
terms of such Section in addition to any other legal or equitable remedies that
the Company may have. The Executive further agrees that he shall not, in any
equity proceeding relating to the enforcement of the terms of this Section 9,
raise the defense that the Company has an adequate remedy at law.

9.6. Special Severability. The terms and provisions of this Section 9 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this

 

-12-



--------------------------------------------------------------------------------

Section 9 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 9 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

10. Miscellaneous.

10.1. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, applied without
reference to principles of conflict of laws. Both the Executive and the Company
agree to appear before and submit exclusively to the jurisdiction of the state
and federal courts located within Philadelphia, Pennsylvania with respect to any
controversy, dispute, or claim arising out of or relating to this Agreement. The
Executive further agrees that the Company may serve him with judicial process
via registered or certified mail and that the Corporate Secretary of the Company
shall at all times be the Executive’s agent for service of judicial process, and
the Executive hereby appoints the Corporate Secretary of the Company as the
Executive’s agent for that and any other related purpose.

10.2. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or others of the validity or enforceability of, or liability
under, any provision of this Agreement.

10.3. Amendments. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

10.4. Mutual Intent. Both parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. Both the Executive and the
Company agree that in the event that any language, section, clause, phrase or
word used in the Agreement is determined to be ambiguous, no presumption shall
arise against or in favor of either party and that no rule of strict
construction shall be applied against either party with respect to such
ambiguity.

10.5. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

To the Company:    Chairman of the Compensation Committee    Constar
International Inc.    One Crown Way    Philadelphia, PA 19154

 

-13-



--------------------------------------------------------------------------------

and to    General Counsel    Constar International Inc.    One Crown Way   
Philadelphia, PA 19154

With a copy to Company’s

counsel at:

   Jonathan A. Clark, Esq.    Pepper Hamilton LLP    3000 Two Logan Square   
Eighteenth and Arch Streets    Philadelphia, PA 19103-2799 To the Executive:   
Mr. Michael Hoffman    One Crown Way    Philadelphia, PA 19154

or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

10.6. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes to the extent the same are required
to be withheld pursuant to any applicable law or regulation.

10.7. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

10.8. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

10.9. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement.

10.10. Beneficiaries/References. The Executive shall be entitled to select (and
change) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death, and may change such election,
in either case by giving the Company written notice thereof. In the event of the
Executive’s death, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary(ies), estate or other legal
representative(s).

10.11. Entire Agreement. This Agreement contains the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

-14-



--------------------------------------------------------------------------------

10.12. Representations.

10.12.1. Option Awards. The Company represents and warrants to the Executive
that all shares issued pursuant to any equity award granted to the Executive by
the Company, upon issuance to the Executive, will be duly authorized, fully paid
and non-assessable. A sufficient number of shares for each such equity award
will be properly reserved.

10.12.2. Authorization. The Company represents and warrants to the Executive
that this Agreement will be authorized by all necessary action of the Company
and will be the binding agreement of the Company, enforceable against it in
accordance with the terms thereof. The Company is not prevented from entering
into or performing this Agreement by any law, order, rule or regulation, its
certificate of incorporation, bylaws or any agreement to which it is a party.

10.12.3. Duties of the Employee. The Executive represents and warrants that the
performance by Executive of the Executive’s duties and obligations under this
Agreement will not violate any agreement between the Executive and any other
person, firm, partnership, corporation or other organization.

10.13. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
Term of Employment hereunder for any reason to the extent necessary to the
intended provision of such rights and the intended performance of such
obligations. Without limiting the generality of the first sentence of this
Section 10.13, the rights and obligations of Section 9 shall survive the
termination of this Agreement.

10.14. All Prior Agreements Terminated. Without limiting the generality of
Section 10.11, this Agreement terminates and supersedes: (i) the Original
Agreement between the Company and the Executive dated November 20, 2002 as
amended and restated on May 23, 2003 and any other agreements between the
Company and the Executive related to the Executive’s employment by the Company,
and (ii) the Constar, Inc. Confidentiality and Trade Secret Protection Agreement
between Constar, Inc. and the Executive dated May 12, 2008.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

 

Constar International Inc.

/s/ Alec Taylor

By:   Alec Taylor

/s/ Michael Hoffman

Michael Hoffman

 

-15-



--------------------------------------------------------------------------------

EXHIBIT A—RELEASE

IN CONSIDERATION OF the terms and conditions contained in the Amended and
Restated Executive Employment Agreement, dated as of November 17, 2008, (the
“Employment Agreement”) by and between Michael Hoffman (the “Executive”) and
Constar International Inc. (the “Company”), including, without limitation, the
severance benefits provided in Section 6 of the Employment Agreement, the
Executive, on behalf of himself and his heirs, executors, administrators, and
assigns, releases and discharges the Company and its past present and future
subsidiaries, divisions, affiliates and parents (including without limitation to
the foregoing Crown Cork & Seal Company, Inc.), and their respective current and
former officers, directors, employees, agents, and/or owners, and their
respective successors, and assigns and any other person or entity claimed to be
jointly or severally liable with the Company or any of the aforementioned
persons or entities (the “Released Parties”) from any and all manner of actions
and causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
the Executive and his heirs, executors, administrators, and assigns have, had,
or may hereafter have, against the Released Parties or any of them arising out
of, related to or by reason of the Executive’s employment by the Company and the
cessation thereof, and any and all Losses arising under any federal, state, or
local statute, rule, or regulation, or principle of contract law or common law,
including but not limited to, the Family and Medical Leave Act of 1993, as
amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§ 2000 et seq., the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker
Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C. §§
2101 et seq., the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. §§ 1001 et seq., the Pennsylvania Human Relations Act, as amended, 43
P.S. §§ 955 et. seq., and any other equivalent or similar federal, state, or
local statute; provided, however, that the Executive does not release or
discharge the Released Parties from any of the Company’s obligations to him
(i) under the Employment Agreement, (ii) for indemnification under the Company’s
By-Laws and/or certificate of incorporation, (iii) under any applicable
insurance policies or (iv) for Losses arising under the ADEA which arise after
the date on which the Executive executes this Release. It is understood that
nothing in this Release is to be construed as an admission on behalf of the
Released Parties of any wrongdoing with respect to the Executive, any such
wrongdoing being expressly denied.

The Executive represents and warrants that he fully understands the terms of
this Release, that he has been encouraged to seek, and has sought, the benefit
of advice of legal counsel, and that he knowingly and voluntarily, of his own
free will, without any duress, being fully informed, and after due deliberation,
accepts its terms and signs below as his own free act. Except as otherwise
provided herein, the Executive understands that as a result of executing this
Release, he will not have the right to assert that the Company or any other of
the Released Parties unlawfully terminated his employment or violated any of his
rights in connection with his employment or otherwise.

The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body

 

A-1



--------------------------------------------------------------------------------

relating to any claims barred or released in this Release thereof, and will not
voluntarily participate in such a proceeding. However, nothing in this Release
shall preclude or prevent the Executive from filing a claim, which challenges
the validity of this Release solely with respect to the Executive’s waiver of
any Losses arising under the ADEA. Executive shall not accept any relief
obtained on his behalf by any government agency, private party, class, or
otherwise with respect to any claims covered by this Release.

The Executive may take twenty-one (21)/forty-five (45)1 days to consider whether
to execute this Release. Upon the Executive’s execution of this Release, the
Executive will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Executive must present written
notice of such revocation to                             . If seven (7) days
pass without receipt of such notice of revocation, this Release shall become
binding and effective on the eighth (8th) day after the execution hereof (the
“Effective Date”).

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

/s/ Michael Hoffman

Michael Hoffman Dated:  

 

 

State of    )       )    ss. County of    )   

On this      day of              in the year 200   before me, the undersigned,
personally appeared                             , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity as an individual, and that by his signature on
the instrument he executed such instrument, and that such individual made such
appearance before the undersigned.

 

 

 

Notary Public

 

1

As applicable under the ADEA or pursuant to the advice of the Company’s legal
counsel.

 

A-2